     3:18-cv-03260-SEM-TSH # 46   Page 1 of 8                                   E-FILED
                                                      Tuesday, 09 July, 2019 10:08:19 AM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
            OF THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

HALEY HEILMAN,                          )
                                        )
                Plaintiff,              )
                                        )
     v.                                 )       Case No. 18-cv-03260
                                        )
MAGGIE BURKE, et al.,                   )
                                        )
                Defendants.             )

                                  ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

     This cause is before the Court on the parties’ responses to the

Court’s disclosure of potential conflicts. Upon review of the parties’

responses, the Court declines to recuse in this matter.

                             I. BACKGROUND

     On May 29, 2019, this Court held a Video Status Conference

at which the Court disclosed her daughter was recently hired by the

Exoneration Project at the University of Chicago, which has an

affiliation with Loevy & Loevy, the firm representing Plaintiff. The

Court looked at the Exoneration Project’s website and noted a

number of attorneys listed on the staff of the Exoneration Project as

being with Loevy & Loevy.

                               Page 1 of 8
     3:18-cv-03260-SEM-TSH # 46   Page 2 of 8




     On June 12, 2019, Defendants Rachelle Aiken, Beatrice

Calhoun, Josh Edwards, Jacob Gerringer, Justin Gannon, Kelby

Jasmon, Christopher Lynch, Legna Velazquez, Annette Veech, Angel

Wilson, Margaret Burke, Nicole Veech, Chase Goleash, and Todd

Sexton filed a response (d/e 37) noting that the Court’s daughter

works for the Exoneration Project, which lists among its staff five

attorneys of the firm Loevy & Loevy. Defendants believe the

situation warrants recusal to avoid the appearance of any conflict of

interest.

     Plaintiff responds (d/e 43) that Loevy & Loevy is a for-profit

civil rights firm that employs nearly 50 attorneys. The Exoneration

Project is an innocence project affiliated with the Arthur Kane

Center for Clinical Legal Education at the University of Chicago Law

School. The Exoneration Project receives its funding from Loevy &

Loevy. Many of the Exoneration Project’s ten attorneys work with

Loevy & Loevy, although the Court’s daughter does not.

     Plaintiff further states that the Court’s daughter works

exclusively on post-conviction matters for the Exoneration Project.

None of the attorneys litigating this case—Julie Goodwin or Sarah



                             Page 2 of 8
      3:18-cv-03260-SEM-TSH # 46     Page 3 of 8




Grady1—work with the Court’s daughter on any cases. The Court’s

daughter does not work on any of Loevy & Loevy’s cases. In

addition, the Court’s daughter is automatically screened from any

involvement in cases in which the Court presides.

                          II. LEGAL STANDARD

      Pursuant to 28 U.S.C. § 455(a), “[a]ny justice, judge, or

magistrate judge of the United States shall disqualify himself in any

proceeding in which his impartiality might reasonably be

questioned.” The purpose of § 455(a) is to “promote public

confidence in the integrity of the judicial process.” Liljeberg v.

Health Servs. Acquisition Corp., 486 U.S. 847, 860 (1988).

      The test for recusal under § 455(a) asks whether “an objective,

disinterested observer fully informed of the reasons that recusal

was sought would entertain a significant doubt that justice would

be done in the case.” United States v. Herrera-Valdez, 826 F.3d

912, 917 (7th Cir. 2016). The inquiry is an objective one. Matter of


1 Plaintiff explains that, while Jon Loevy, the firm’s founding partners and one
of the attorneys affiliated with the Exoneration Project, has entered an
appearance in this case, he has played no substantive role in the litigation and
the other attorneys plan to oversee all litigation, including trial. The Court
notes that Arthur Loevy entered his appearance in this case. Plaintiff’s
response does not mention Arthur Loevy, but he is not listed as an attorney at
the Exoneration Project.
                                 Page 3 of 8
     3:18-cv-03260-SEM-TSH # 46   Page 4 of 8




Hatcher, 150 F.3d 631, 637 (7th Cir. 1998).

     Section 455(b) provides specific instances when a judge shall

disqualify herself, including where a person within the third degree

of relationship to the judge or her spouse has an interest that could

be substantially affected by the outcome of the proceeding. 28

U.S.C. § 455(b)(5)(iii). Section 455 is self-executing, meaning a

judge must recuse sua sponte when the facts warrant recusal. See

Taylor v. O'Grady, 888 F.2d 1189, 1200 (7th Cir.1989).

                           III. ANALYSIS

     The Court finds that recusal is not warranted here.

     Recusal is not warranted under § 455(b)(5) (iii) because the

Court’s daughter does not have an interest that could be

substantially affected by the outcome of the proceeding. The

Court’s daughter is a salaried employee of the Exoneration Project,

and she has no equity interest in Loevy & Loevy or cases with Loevy

& Loevy. She does not work on any of Loevy & Loevy’s cases and

solely works on post-conviction matters for the Exoneration Project.

     Even assuming that the Court’s daughter is “affiliated” with

Loevy & Loevy, this does not disqualify the Court under § 455(b).

As noted, the Court’s daughter is paid a salary, has performed no

                             Page 4 of 8
     3:18-cv-03260-SEM-TSH # 46   Page 5 of 8




work on this case, and does not represent the Plaintiff in any

matter. The Court knows of no interest that her daughter may have

that could be substantially affected by the outcome of this

proceeding. See Nobelpharma Ab v. Implant Innovations, Inc., 930

F. Supp. 1241 (N.D. Ill. 1996) (finding recusal was not warranted

under § 455(b) where the judge’s daughter was a salaried, not

equity partner, performed no work on the case, and did not

represent the party in any legal matter); see also Commentary to

Canon 3C(1)(d)(ii) (providing that “[t]he fact that a lawyer in a

proceeding is affiliated with a law firm with which a relative of the

judge is affiliated does not of itself disqualify the judge” but that

recusal would be necessary under Canon 3C(1)(d)(iii) if “‘the judge’s

impartiality might reasonably be questioned’” or the relative has an

interest in the firm that could be “‘substantially affected by the

outcome of the proceeding’”); United States Comm. on Codes of

Conduct Op. 58 (June 2009) (“If a relative is an associate or non-

equity partner and has not participated in the preparation or

presentation of the case before the judge, and the relative’s

compensation is in no manner dependent upon the result of the

case, recusal is not mandated.”).

                              Page 5 of 8
     3:18-cv-03260-SEM-TSH # 46   Page 6 of 8




     The Court also finds that recusal is not required under

§ 455(a). As noted above, the test for recusal under § 455(a) is an

objective one that asks whether “an objective, disinterested observer

fully informed of the reasons that recusal was sought would

entertain a significant doubt that justice would be done in the

case.” Herrera-Valdez, 826 F.3d at 917. Because the test is an

objective one, the focus is on how things appear to a “well-informed,

thoughtful observer,” not a “hypersensitive or unduly suspicious

person.” In re Mason, 916 F.2d 384, 385-86 (7th Cir. 1990) (noting

that “[a] reasonable observer is unconcerned about trivial risks”).

     The Court’s impartiality cannot be reasonably questioned

here. The Court’s daughter is employed by the Exoneration Project,

an entity separate from Loevy & Loevy—even if funded by Loevy &

Loevy. While many of the Exoneration Project’s attorneys work with

Loevy & Loevy, the Court’s daughter does not. The Court’s

daughter is not involved in this case and is, in fact, screened from

involvement in cases in which the Court presides. Her work is

limited to post-conviction matters, and she does not work on Loevy

& Loevy’s cases. In addition, the Court’s daughter does not have a

financial or other interest in this case that would be affected by the

                             Page 6 of 8
     3:18-cv-03260-SEM-TSH # 46   Page 7 of 8




instant case. Under these circumstances, no objective,

disinterested observer would conclude that the Court should

recuse. See, e.g., Microsoft Corp. v. United States, 530 U.S.

1301(2000) (Rehnquist, C.J., respecting recusal) (declining to

recuse where the Chief Justice’s son was a partner in the firm

appearing before the Court and who represented Microsoft in other

matters); Leisure Pass North Am., LLC v. Leisure Pass Group, Ltd.,

No. 2:12-cv-03375, 2014 WL 12755001, at *2 (D. N.J. Feb. 20,

2014) (finding impartiality could not reasonably be questioned

where the judge’s son-in-law was an associate with the firm

representing the defendant because the firm was large, all of the

attorneys working on the case were located in a different office than

the son-in-law, the son-in-law never worked on any matter

involving the defendant or with any of the attorneys who worked for

the defendant, and the son-in-law’s compensation was not

contingent upon the firm’s work for the defendant).

                          IV. CONCLUSION

     For the reasons stated, the Court will not recuse in this

matter.



                             Page 7 of 8
   3:18-cv-03260-SEM-TSH # 46   Page 8 of 8




ENTERED: July 8, 2019

FOR THE COURT:

                           s/Sue E. Myerscough
                         SUE E. MYERSCOUGH
                         UNITED STATES DISTRICT JUDGE




                           Page 8 of 8
